       Case 1:18-cv-02045-WMR Document 34 Filed 11/12/19 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

MATTHEW HENNIE, on behalf of )
himself and                  )
others similarly situated,   )
                             )
            Plaintiff,       )              Case No. 1:18-CV-02045-WSD
                             )
v.                           )
                             )
ICOT HEARING SYSTEMS, LLC, )
D/B/A LISTENCLEAR and ICOT )
HOLDINGS, LLC,               )
et al.                       )
                             )
               Defendants,   )
                             )

                  NOTICE RELATED TO DEFENDANTS’
                 CESSATION OF BUSINESS OPERATIONS

      Now come Defendants, by and through undersigned counsel, and notifies the

Court that it has reduced its work force by approximately 40 employees and has

issued 60-day WARN notices to 72 employees. ICOT is effectively ceasing and

winding down its business operations. The financial hardships experienced by the

Defendants’ business operations lead Defendants to conclude that a bankruptcy

filing is imminent. Defendants notify the Court accordingly inasmuch as this

impacts Defendants’ ability to comply with the terms of the Class Action Settlement




                                        1
       Case 1:18-cv-02045-WMR Document 34 Filed 11/12/19 Page 2 of 2




submitted to the Court and to be reviewed during the November 13, 2019 Final

Approval Hearing.

                                      Respectfully submitted:

                                      /s/ Helen Marie Mac Murray
                                      Helen Marie Mac Murray (GA Bar #695713)
                                      MAC MURRAY & SHUSTER LLP
                                      6525 W. Campus Oval, Suite 210
                                      New Albany, Ohio 43054
                                      T:     614.939.9955
                                      F:     614.939.9954
                                      E:     hmacmuray@mslawgroup.com

                                      Counsel for Defendants ICOT Hearing
                                      Systems, LLC dba ListenClear and ICOT
                                      Holdings, LLC

                         CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was filed with
the Court’s ECF electronic filing system, which will, in turn, electronically serve
all counsel and parties of record on this 12th day of November, 2019.


                                      Respectfully submitted:

                                      /s/ Helen Marie Mac Murray
                                      Helen Marie Mac Murray
                                      Counsel for Defendants ICOT Hearing
                                      Systems, LLC dba ListenClear and ICOT
                                      Holdings, LLC




                                         2
